DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/26/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second inner space" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the inner space”.
Claim 5 recites the limitation of “second inner space” in line 1 which is indefinite because it is unclear if it is the same as or different than the previously recited inner space of the substantially hollowed core. For examination purposes, it is assumed that this limitation reads “the inner space”.
Claim 11 recites the limitation "the second inner space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the inner space”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,993,473 (Chan).
1. Chan discloses a medical device (device 14) comprising an expandable balloon (expandable body 16) and a substantially hollowed core (delivery tube 18). The expandable balloon is to be inserted into tissue (FIG. 17-18; col. 9, lns. 62-65). The balloon including an inner space (see inner space of expanded balloon in FIG. 3), a first longitudinal end (left end in FIG. 1-3), a second longitudinal end (right end in FIG. 1-3), and a membrane-covered port (valve 26) disposed at the second longitudinal end (FIG. 1-3; col. 6, lns. 27-33). The substantially hollowed core is disposed in the inner space of the balloon (FIG. 3). The substantially hollowed core including an inner space (col. 6, lns. 1-9), a first longitudinal end (left end in FIG. 1-3) corresponding to the first longitudinal end of the balloon, a second longitudinal end (right end in FIG. 1-3) corresponding to the second longitudinal end of the balloon, and a port (open right end near anchor 22 in FIG. 1-3) disposed at the second longitudinal end of the substantially hollowed core.
2. The medical device has an insertion apparatus (“syringe” at col. 3, lns. 1) having at least one insertion member (“syringe needle” at col. 6, lns. 32) and a handle (“syringe plunger” at col. 3, lns. 6). The at least one insertion member is configured to pierce the membrane-covered port and the port disposed at the second longitudinal end of the substantially hollowed core, under guidance of the handle, to enter the second inner space of the substantially hollowed core (col. 3, lns. 1-10). When the insertion apparatus is engaged with the membrane-covered port and the port, the medical device is maneuverable under guidance of the handle of the insertion apparatus (e.g., maneuverable by expansion due to “depressing the syringe plunger” at col. 3, lns. 5-6).
2. The medical device has an insertion apparatus (“hose” at col. 3, lns. 28 and “fillant supply pump” at col. 3, lns. 28-29) having at least one insertion member (“hose” at col. 3, lns. 28) and a handle (“fillant supply pump” at col. 3, lns. 28-29). The at least one insertion member is configured to pierce the membrane-covered port and the port disposed at the second longitudinal end of the substantially hollowed core, under guidance of the handle, to enter the second inner space of the substantially hollowed core (col. 3, lns. 28-34). When the insertion apparatus is engaged with the membrane-covered port and the port, the medical device is maneuverable under guidance of the handle of the insertion apparatus (e.g., maneuverable by expansion due to pumping of pump at col. 3, lns. 28-34).
4. The substantially hollowed core includes at least one hole (passages 24) configured as a conduit between the inner space of the balloon and the inner space of the core (FIG. 1-2; col. 6, lns. 6-9). The membrane-covered port is configured to receive an injection member (“syringe” at col. 3, lns. 1-10)(also col. 6, lns. 27-33). The inner space of the substantially hollowed core is configured to receive at least one of a gas or a liquid through the injection member (“saline solution” at col. 3, lns. 3 or “air or saline” at col. 3, lns. 30-31).
5. The inner space of the substantially hollowed core is configured to receive the gas or liquid after implantation of the balloon into the tissue (col. 2-3, lns. 66-10).
6. The balloon is expandable into a predetermined shape (see predetermined spherical shape of FIG. 3 and col. 6, lns. 56-59).
9. The medical device is capable of use in a breast reconstruction procedure (e.g., device 14 is for use in the gastric cavity in FIG. 17-18 but is at least capable of use in a breast reconstruction procedure due to its size and shape).
10. The handle of the insertion apparatus is configured to control (or at least capable of controlling) removal of the medical device from the tissue (e.g., syringe plunger is at least configured to control removal of the plunger from tissue where the plunger is a portion of the claimed medical device).
11. The at least one insertion member is configured to inject at least one of a gas or a liquid into the inner space of the substantially hollowed core (col. 3, lns. 1-10; col. 6, lns. 27-33).
12. The at least one insertion member is a catheter (“hose” at col. 3, lns. 28) connectable to a fluid source (“fillant supply pump” at col. 3, lns. 28-29)(col. 3, lns. 28-34).
13. The at least one insertion member is a needle (“syringe needle” at col. 6, lns. 32) connected to a fluid source (“syringe” at col. 3, lns. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,993,473 (Chan), as applied to claim 2 above, and further in view of US 6,540,764 (Kieturakis).
Chan discloses the invention substantially as claimed as discussed above but does not disclose the medical device including a shell. Kieturakis teaches a medical device in the analogous art of medical device insertion including a shell (removable sleeve 281) for the purpose of delivering the medical device wrapped in the shell to its implantation site where the shell is removed before inflation (col. 9, lns. 9-13). Kieturakis teaches its shell is configured to substantially encase the balloon when the balloon is in a deflated state (FIG. 36; col. 18, lns. 1-20). The shell includes a first longitudinal end (right end in FIG. 36) corresponding to the first longitudinal end of the balloon, a second longitudinal end (left end in FIG. 36) corresponding to the second longitudinal end of the balloon, and at least one tab (handle 288) disposed at the second longitudinal end of the shell (FIG. 36). The first longitudinal end of the balloon is covered by the shell (FIG. 36). The shell can be separated into a first half and a second half longitudinally (e.g., along slit 283 at FIG. 36 and col. 18, lns. 19-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medical device of Chan to include a shell as taught by Kieturakis form in order to deliver the medical device wrapped in the shell to its implantation site where the shell is removed before inflation.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,993,473 (Chan), as applied to claim 1 above, and further in view of US 3,919,724 (Sanders).
Chan discloses the invention substantially as claimed as discussed above and further discloses the membrane-covered port and the port are composed of a self-sealing material (col. 6, lns. 27-33). Chan also discloses the self-sealing material being at a middle portion (e.g., transverse center which can reasonably be considered “a middle portion”) of the inner space of the core (FIG. 1). However, Chan does not disclose the material being a gel. Sanders teaches a self-sealing port material in the same field of endeavor being a gel (col. 1, lns. 26-30) for the purpose of self-sealing the port with a radiopaque material so the port is easily located after implantation (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the self-sealing port of Chan to form it of a gel as taught by Sanders in order to self-seal the port with a radiopaque material so the port is easily located after implantation and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Chan would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0063530 (Valencon) teaches a self-sealing material (21) at a longitudinal middle portion of a core (FIG. 1). US 2017/0348089 (Becker) teaches a medical device having a balloon (102) and a core (122)(FIG. 17A-17B). US 2005/0192668 (Studin) teaches an implant introducer being a shell (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771